 THOMAS LORD'S RESTAURANTVictoria Station Incorporated d/b/a Thomas Lord'sRestaurant and Hotel and Restaurant Employeesand Bartenders Union, Local 2, Hotel and Restau-rant Employees and Bartenders InternationalUnion, AFL-CIOVictoria Station Incorporated d/b/a Victoria Stationand Hotel and Restaurant Employees and Bartend-ers Union, Local 2, Hotel and Restaurant Employ-ees and Bartenders International Union, AFL-CIO. Cases 20-CA-12790-1 and 20-CA-12790-2October 18, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYUpon a charge filed on April 21, 1977, by Hoteland Restaurant Employees and Bartenders Union,Local 2, Hotel and Restaurant Employees andBartenders International Union, AFL-CIO, hereincalled the Union, and duly served on Victoria StationIncorporated, herein called the Respondent, doingbusiness as Thomas Lord's Restaurant and VictoriaStation, the General Counsel of the National LaborRelations Board, by the Regional Director forRegion 20, issued a consolidated complaint on May13, 1977, against Respondent, alleging that Respon-dent had engaged in and was engaging in unfairlabor practices affecting commerce within the mean-ing of Section 8(a)(5) and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge, consolidated complaint, andnotice of hearing before an Administrative LawJudge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that following Boardelections in Cases 20-RC-13532 and 20-RC-13535,the Union, on January 4 and 5, 1977, respectively,was duly certified as the exclusive collective-bargain-ing representative of Respondent's employees in theunits found appropriate; 1 and that, commencing onor about April 1, 1977, and at all times thereafter,Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as theexclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnMay 27, 1977, Respondent filed its answer to theconsolidated complaint admitting in part, anddenying in part, the allegations in the said complaint.I Official notice is taken of the record in the representation proceeding,Casues 20-RC-13532 and 20-RC-13535, as the term "record" is defined inSees. 102.68 and 102.69(g) of the Board's Rules and Regulations, Series 8, asamended. See LTV Electrosysrens, Inc., 166 NLRB 938 (1967), enfd. 388233 NLRB No. 8On July 12, 1977, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on July 28, 1977, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a response toNotice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its response to the Notice To Show Cause, aswell as its affirmative defenses set forth in its answerto the consolidated complaint, Respondent, insubstance, attacks the Union's certification on thegrounds that single restaurant units are inappropriateand that the Board's finding to that effect is contraryto precedent, arbitrary, capricious, and an abuse ofdiscretion. It also attacks the Union's certification onthe basis of its objections to the elections. Respon-dent requests that the Motion for Summary Judg-ment be denied, that the complaint be dismissed andcertifications be revoked, or, alternatively, that ahearing be held on its objections. The GeneralCounsel, on the other hand, argues that there are nolitigable issues warranting a hearing because allissues concerning the Union's certification in anappropriate unit have been fully litigated anddetermined in the underlying representation proceed-ings in Cases 20-RC-13532 and 20-RC-13535. Weagree with the General Counsel.A review of the record herein, including that inrepresentation Cases 20-RC-13532 and 20-RC-13535, discloses that, after a hearing, the RegionalDirector for Region 20 issued, on August 20, 1976, aDecision and Direction of Election in which shefound two single-restaurant units to be appropriatefor purposes of collective bargaining. The RegionalDirector also found that the Employer's "kitchensupervisors" were supervisors within the meaning ofSection 2(11) of the Act and therefore excluded themfrom such units. Respondent timely filed a requestfor review of the Regional Director's Decision,contending that the finding that single-restaurantunits are appropriate is contrary to Board precedent,arbitrary and capricious, and that the "kitchensupervisors" are more akin to leadpersons and,F.2d 683 (C.A. 4, 1968); Golden Age Beverage Co., 167 NLRB 151 (1967),enfd. 415 F.2d 26 (C.A. 5, 1969); Intertype Co. v. Penello, 269 F.Supp. 573(D.C.Va., 1967); Foletrr Coip., 164 NLRB 378 (1967), enfd. 397 F.2d 91(C.A. 7, 1968): Sec. 9(d) of the NLRA, as amended.33 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtherefore, should be included in the units. OnOctober 6, 1976, the Board denied the request asraising no substantial issues warranting review.Thereafter, elections were conducted on October 8,1976. In Case 20-RC-13532 the Union prevailed bya vote of 54 to 8, with no challenged ballots. TheUnion also prevailed in Case 20-RC-13535 by a voteof 13 to 12, with no challenged ballots. Following theelections, Respondent filed timely objections to theelections. In its objections to the election in Case 20-RC-13532 Respondent alleged that the Unionviolated Savair standards2by promising to waiveinitiation fees, that union agents were in the votingarea while the polls were open, that employeesengaged in electioneering and surveillance of thepolling area, and that the Union was a dominatedlabor organization. In Case 20-RC-13535 Respon-dent objected to the election on the same groundsand further alleged that eligible voters were notpermitted to vote, and that the Board agent engagedin certain misconduct which affected the results ofthe election. After an investigation, during whichboth parties were afforded the opportunity to presentevidence, the Regional Director issued a Supplemen-tal Decision and Certification of Representative onJanuary 4, 1977, in Case 20-RC-13532 and onJanuary 5, 1977, in Case 20-RC-13535 overruling allof the objections in both cases3and certifying theUnion.On January 24 and 26, 1977, Respondent filedrequests for review of the Regional Director'sSupplemental Decisions, alleging that the RegionalDirector made clearly erroneous factual findingsdeparting from precedent, that such findings wereprejudicial to the rights of the Employer, and that theRegional Director's actions were arbitrary andcapricious. Thus it urged that the elections be setaside and new elections be held. On February 15,1977, the Board denied Respondent's requests forreview on the grounds that they raised no substantialissues warranting review.In the instant proceeding Respondent is attemptingonce more to raise matters which were fully litigatedin the underlying representation cases. This it maynot do. It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.4Furthermore, in denying Respondent's request for2 N.L. RB. v. Savair Manufacturing Co. 414 UI.S. 270 (1973).3 In both cases the Regional Director found that there was no unlawfulwaiver of initiation fees under Sasair standards, and that the otherobjections did not raise substantial or material issues with respect toconduct affecting the election results.review of the Regional Director's SupplementalDecisions, the Board necessarily found that Respon-dent had not raised issues warranting a hearing forits objections and therefore, absent such substantialissues, a hearing is not required.5All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTRespondent is a California corporation engaged inthe restaurant business with facilities locatedthroughout the United States and Canada. Duringthe past 12 months, Respondent has received, in thecourse and conduct of its business, in excess of$500,000 in gross revenues. During the course andconduct of its business during the past 12 months,Respondent has purchased goods valued in excess of$5,000 directly from suppliers located outside theState of California.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDHotel and Restaurant Employees and BartendersUnion, Local 2, Hotel and Restaurant Employeesand Bartenders International Union, AFL-CIO, is alabor organization within the meaning of Section 2(5)of the Act.4 See Pittsburgh Plate Glass Co. v. N.LR.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Seecs. 102.67(f) and 102.69(c).S Williams Energy Company, 218 NLRB 1080, 1081 (1975). See also CSCOil Company, 220 NLRB 19, 20 (1975), and Allied Meat Company, 220NLRB 27 (1975).34 THOMAS LORD'S RESTAURANTIII. THE UNFAIR LABOR PRACTICESA. The Representation ProceedingI. The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All dining room and kitchen employees, includingbookkeeper, employed by the Employer at itsThomas Lord's facility located at 2000 UnionStreet, San Francisco, California; excludingguards and supervisors (which includes kitchensupervisors), as defined in the Act.All dining room and kitchen employees, includingbookkeeper, employed by the Employer at itsVictoria Station facility located at 50 Broadway,San Francisco, California; excluding guards andsupervisors (which includes kitchen supervisors),as defined in the Act.2. The certificationOn October 8, 1976, a majority of the employees ofRespondent in said units, in secret-ballot electionsconducted under the supervision of the RegionalDirector for Region 20, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent.The Union was certified as the exclusive collective-bargaining representative of the employees in the twounits described above on January 4 and 5, 1977,respectively, and the Union continues to be suchexclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefiusalCommencing on or about March 23, 1977, and atall times thereafter, the Union has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described units. Com-mencing on or about April 1, 1977, and continuing atall times thereafter to date, the Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunits.Accordingly, we find that the Respondent has,since April 1, 1977, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate units, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(aX5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(aX5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate units, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in theappropriate units will be accorded the services oftheir selected bargaining agent for the periodprovided by law, we shall construe the initial periodof certification as beginning on the date Respondentcommences to bargain in good faith with the Unionas the recognized bargaining representative in theappropriate units. See Mar-Jac Poultry Company,Inc., 136 NLRB 785 (1962); Commerce Companyd/b/a Lamar Hotel, 140 NLRB 226, 229 (1962), enfd.328 F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817(1964); Burnett Construction Company, 149 NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Victoria Station Incorporated d/b/a ThomasLord's Restaurant and Victoria Station Incorporatedd/b/a Victoria Station is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2. Hotel and Restaurant Employees and Bartend-ers Union, Local 2, Hotel and Restaurant Employeesand Bartenders International Union, AFL-CIO, is alabor organization within the meaning of Section 2(5)of the Act.35 DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. The following units constitute appropriateunits for the purpose of collective bargaining withinthe meaning of Section 9(b) of the Act:All dining room and kitchen employees, includingbookkeeper, employed by the Employer at itsThomas Lord's facility located at 2000 UnionStreet, San Francisco, California; excludingguards and supervisors (which includes kitchensupervisors), as defined in the Act.All dining room and kitchen employees, includingbookkeeper, employed by the Employer at itsVictoria Station facility located at 50 Broadway,San Francisco, California; excluding guards andsupervisors (which includes kitchen supervisors),as defined in the Act.4. Since January 4, 1977, with respect to theVictoria Station facility, and January 5, 1977, as toThomas Lord's facility the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate units for the purpose ofcollective bargaining within the meaning of Section9(a) of the Act.5. By refusing on or about April 1, 1977, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate units, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that Respondent,Victoria Station Incorporated d/b/a Thomas Lord'sRestaurant and Victoria Station Incorporated d/b/aVictoria Station, San Francisco, California, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Hotel and Restau-rant Employees and Bartenders Union, Local 2,Hotel and Restaurant Employees and BartendersInternational Union, AFL-CIO, as the exclusivebargaining representative of its employees in thefollowing appropriate units:All dining room and kitchen employees, includingbookkeeper, employed by the Employer at itsThomas Lord's facility located at 2000 UnionStreet, San Francisco, California; excludingguards and supervisors (which includes kitchensupervisors), as defined in the Act.All dining room and kitchen employees, includingbookkeeper, employed by the Employer at itsVictoria Station facility located at 50 Broadway,San Francisco, California; excluding guards andsupervisors (which includes kitchen supervisors),as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate units withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Thomas Lord's facility, 2000 UnionStreet, and at its Victoria Station facility, 50Broadway Street, San Francisco, California, copiesof the attached notice marked "Appendix."6Copiesof said notice, on forms provided by the RegionalDirector for Region 20, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."36 THOMAS LORD'S RESTAURANTAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Hoteland Restaurant Employees and BartendersUnion, Local 2, Hotel and Restaurant Employeesand Bartenders International Union, AFL-CIO,as the exclusive representative of the employees inthe bargaining units described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitsdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining units are:All dining room and kitchen employees,including bookkeeper, employed by theEmployer at its Thomas Lord's facilitylocated at 2000 Union Street, San Francisco,California; excluding guards and supervisors(which includes kitchen supervisors), asdefined in the Act.All dining room and kitchen employees,including bookkeeper, employed by theEmployer at its Victoria Station facilitylocated at 50 Broadway, San Francisco,California; excluding guards and supervisors(which includes kitchen supervisors), asdefined in the Act.VICTORIA STATIONINCORPORATED D/B/ATHOMAS LORD'SRESTAURANTVICTORIA STATIONINCORPORATED D/B/AVICTORIA STATION37